NOTE: This disposition is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
THE COMPAK COMPANIES, LLC,
Plain.tiff-Appellant, ~
V.
JIMMIE L. JOHNSON, RON BOWEN,
PATPAK, INC., OLMARC PACKAGING COMPANY,
~ AND URBAN MIN1STRIES, INC.,
Defenclants, _
AND _
BRUCE CARLSON, DUOTECH HOLDINGS, INC.,
AND DUOTECH PACKAGING, LLC,
Defendan,ts-Cross Appellants.
2011-1457, -1483
Appea]S from the United StateS DiStrict C0urt for the
N0rthern District of I11in0is in case n0. 03-CV-7427,
Seni0r Judge J0hn F. Grady.
ON MOTION
ORDER

COMPAK CO V. JOHNSON 2
Bruce Carlson, DuoTech Holdings, Inc., and DuoTech
Packaging, LLC (collectively “DuoTech") move for an
extension of time to file their response brief and for an
order, inter alio:, directing The Compak Companies, LLC
(“Compak”) to comply with this court’s rules in preparing
a joint appendix C0mpak did not file a response to this
m0tion.
Upon consideration thereof,
IT ls ORDERED THA'1‘:
(1) The motion for an order, inter alien directing
Compak to comply with this court’s rules in preparing a
joint appendix remains pending.
(2) The motion for an extension of time is granted
Du0Tech’s response brief is due within 60 days of the date
of this order. g
FoR THE CoURT
FEB 1 5 2012
lsi J an Horbaly
Date J an Horbaly
Clerk
cc: George J. Spathis, Esq.
AndreW J. Cohen, Esq. F"_ED
U.S. COUHT 0F APPEALS FOR
323 'rHEFEnEaALcrncu11
FEB 15 2012
JAN l-IORBAl¥
CLERK